       Case 17-02005             Doc 382-1    Filed 04/19/21        Entered 04/19/21 17:23:55               Page 1 of
                                                        1
Form ntcflgtr

                                      UNITED STATES BANKRUPTCY COURT
                                               District of Connecticut

In      Curtis James Jackson, III
Re:     Debtor(s)                                                                                     Case No.: 15−21233
                                                                                                  Adversary No.: 17−02005
Curtis James Jackson III
Plaintiff(s)

vs.

Reed Smith LLP
Defendant(s)

                                     NOTICE OF FILING OF TRANSCRIPT
                            AND OF DEADLINES TO RESTRICTIONS AND REDACTION

A transcript of the proceeding held on April 13, 2021 was filed on April 19, 2021. The following deadlines apply:


The parties have until seven (7) calendar days from the date of filing of the transcript to file with the court a Notice of
Intent to Request Redaction of this transcript. The deadline for filing a request for redaction is 21 days from the date
of filing of the transcript.


If a request for redaction is filed, the redacted transcript is due 31 days from the date of filing of the transcript.


If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 90 calendar days from the date of filing of the transcript unless extended by court order.


To review the transcript for redaction purposes, you may purchase a copy from the transcriber or you may view the
document at the clerk's office public terminal.




Dated: April 20, 2021
                                                                                          For the Court


                                                                                          Pietro Cicolini
                                                                                          Clerk of Court

United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form ntcflgtr
